Title: From Benjamin Franklin to Graf von Brühl, 22 August 1783
From: Franklin, Benjamin
To: Brühl, Hans Moritz Graf von


          
            Sir,
            Passy, near Paris, Augt. 22. 1783
          
          M. de Kempel, the ingenious Author of the Automaton that plays Chess, will have the
            Honour of putting this Line into the Hands of your Excellency; and I beg leave to
            recommend him to your Protection, not merely on Account of that wonderful Machine, but
            as a Genius capable of being serviceable to Mankind by more useful Inventions which he
            has not yet communicated.
            With great Respect, I have the honour to be, Sir,
            Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            His Excelly. Count Bruhl, Minister of Saxony
          
        